As filed with the Securities and Exchange Commission on October 24, 2013 REGISTRATION NOS. 333-191392 and 333-191392-01 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO REGISTRATION STATEMENT ON FORM S-3 UNDER THE SECURITIES ACT OF 1933 APPALACHIAN POWER COMPANY (Exact name of Registrant and Sponsor as specified in its charter) VIRGINIA (State or other jurisdiction of incorporation or organization) 54-0124790 (I.R.S. Employer Identification No.) 1 RIVERSIDE PLAZA COLUMBUS, OHIO 43215 (614) 716-1000 APPALACHIAN CONSUMER RATE RELIEF FUNDING LLC (Exact name of Registrant and Issuing Entity as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 46-3706150 (I.R.S. Employer Identification No.) 1 RIVERSIDE PLAZA COLUMBUS, OHIO 43215 (614) 716-3627 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Julia A. Sloat Appalachian Power Company 1 Riverside Plaza, 28th Floor Columbus, Ohio 43215 (614) 716-2885 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a Copy to: Kevin Hochberg, Esq. Sidley Austin llp One South Dearborn Street Chicago, Illinois 60603 (312) 853-2085 Approximate date of commencement of proposed sale to the public:From time to time after this Registration Statement becomes effective as determined by market conditions. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o. If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o. If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, please check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, please check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x(do not check if smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to Be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Senior Secured Consumer Rate Relief Bonds 100% (1) (1)Estimated pursuant to Rule457 solely for the purpose of calculating the registration fee. (2)$136.40 of the registration fee was previously paid on September 25, 2013. The Registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrants shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. 2 The information in this prospectus supplement and the prospectus is not complete and may be changed. The Consumer Rate Relief Bonds may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus supplement and the prospectus are not an offer to sell nor do they seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus Supplement, dated October 24, 2013 PROSPECTUS SUPPLEMENT (To Prospectus dated October [], 2013) $[] Appalachian Consumer Rate Relief Funding LLC Issuing Entity Senior Secured Consumer Rate Relief Bonds Tranche Expected Weighted Average Life (Years) Principal Amount Issued Scheduled Final Payment Date Final Maturity Date Interest Rate Initial Price to Public Underwriting Discounts and Commissions Proceeds to Issuer (Before Expenses) A-1 $[] A-2 $[] The total price to the public is $.The total amount of the underwriting discounts and commissions is $.The total amount of proceeds to the issuing entity before deduction of expenses (estimated to be $) is $. Investing in the Senior Secured Consumer Rate Relief Bonds involves risks.Please read “Risk Factors” on page10 of the accompanying prospectus. Appalachian Consumer Rate Relief Funding LLC, or the issuing entity, is issuing $[] of Senior Secured Consumer Rate Relief Bonds, referred to herein as the consumer rate relief bonds or the bonds, in [two] tranches.Appalachian Power Company, or APCo, is the depositor, seller, initial servicer and sponsor with regard to the bonds.The bonds are senior secured obligations of the issuing entity supported by the consumer rate relief property, described in this prospectus supplement, which includes the right to a special, irrevocable nonbypassable charge, known as a consumer rate relief charge or a CRR charge, paid by West Virginia retail electric customers of APCo (or any successor) based on their electricity consumption and/or demand as discussed in this prospectus supplement and the accompanying prospectus.The Recovery Act (defined herein) mandates that CRR charges be adjusted at least annually, and the Public Service Commission of West Virginia, or the PSC, further requires such true-ups to occur semi-annually (and permits such true-ups to occur more frequently) if necessary, in each case to ensure the expected recovery of amounts sufficient to timely provide all scheduled payments of principal and interest on the bonds and all ongoing financing costs, as described further in this prospectus supplement and the accompanying prospectus.Credit enhancement for the bonds will be provided by such true-up adjustments as well as by accounts held under the indenture. The bonds represent obligations only of the issuing entity and do not represent obligations of APCo or any of its affiliates other than the issuing entity.The bonds are secured by the assets of the issuing entity, consisting principally of the CRR property and funds on deposit in the collection account for the bonds and related subaccounts.Please read “The Bonds—The Collateral” and “—The CRR Property” and “Credit Enhancement” in this prospectus supplement.The bonds are not a debt or general obligation of the State of West Virginia, the PSC or of any county, municipality or other political subdivision of the State of West Virginia and are not a pledge of the faith and credit or taxing power of the State of West Virginia or any county, municipality or other political subdivision of the State of West Virginia. The PSC guarantees that it will act pursuant to its financing order to ensure that expected CRR charges are sufficient to pay on a timely basis scheduled principal of and interest on the bonds and all other ongoing financing costs as described below in this prospectus supplement and the accompanying prospectus.The PSC’s obligations relating to the bonds, including the specific actions that it has guaranteed to take, are direct, explicit, irrevocable and unconditional upon issuance of the bonds, and are legally enforceable against the PSC. Additional information is contained in the accompanying prospectus.You should read this prospectus supplement and the accompanying prospectus carefully before you decide to invest in the bonds.This prospectus supplement may not be used to offer or sell the bonds unless accompanied by the prospectus. Matters relating to the structuring, marketing and pricing of the bonds have been considered jointly with the PSC, acting through Public Resources Advisory Group, as its independent financial advisor. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT AND THE PROSPECTUS ARE TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS ACRIMINAL OFFENSE. The underwriters expect to deliver the bonds through the book-entry facilities of The Depository TrustCompany against payment in immediately available funds on or about November [], 2013.Each bond will be entitled to interest on [February1] and [August1] of each year.The first scheduled payment date is [August 1], 2014.[Interest will accrue from November [], 2013 and must be paid by the purchaser if the bonds are delivered after that date.]There currently is no secondary market for the bonds, and we cannot assure you that one will develop. Joint Bookrunning Managers Morgan Stanley Co-Managers RBS BoA Merrill Lynch PNC Capital Markets LLC Wells Fargo Securities The date of this prospectus supplement is November [], 2013 The information in this prospectus supplement and the prospectus is not complete and may be changed. The Consumer Rate Relief Bonds may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus supplement and the prospectus are not an offer to sell nor do they seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. READING THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS S-1 SUMMARY OF TERMS S-2 THE BONDS S-8 The Collateral S-8 The CRR Property S-9 Financing Order S-10 PSC Financial Advisor S-10 Payment and Record Dates and Payment Sources S-10 Principal Payments S-11 EXPECTED SINKING FUND SCHEDULE S-12 EXPECTED AMORTIZATION SCHEDULE S-13 Weighted Average Life Sensitivity S-14 Assumptions S-14 Fees and Expenses S-14 Distribution Following Acceleration S-15 Interest Payments S-15 Optional Redemption S-15 THE TRUSTEE S-15 CREDIT ENHANCEMENT S-16 True-Up Mechanism for Payment of Scheduled Principal and Interest S-16 Collection Account and Subaccounts S-17 How Funds in the Collection Account Will Be Allocated S-18 THE CRR CHARGES S-19 Initial CRR charges S-19 UNDERWRITING THE BONDS S-19 The Underwriters’ Sales Price for the Bonds S-21 No Assurance as to Resale Price or Resale Liquidity for the Bonds S-21 Various Types of Underwriter Transactions That May Affect the Price of the Bonds S-21 USE OF PROCEEDS S-22 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES S-22 WHERE YOU CAN FIND MORE INFORMATION S-22 LEGAL PROCEEDINGS S-22 LEGAL MATTERS S-22 OFFERING RESTRICTIONS IN CERTAIN JURISDICTIONS S-23 READING THIS PROSPECTUS AND THE ACCOMPANYING SUPPLEMENT 1 PROSPECTUS SUMMARY 2 RISK FACTORS 10 RISKS ASSOCIATED WITH POTENTIAL JUDICIAL, LEGISLATIVE OR REGULATORY ACTIONS 10 SERVICING RISKS 12 RISKS ASSOCIATED WITH THE UNUSUAL NATURE OF THE CRR PROPERTY 14 STORM RELATED RISK 14 RISKS ASSOCIATED WITH POTENTIAL BANKRUPTCY PROCEEDINGS OF THE SELLER OR THE SERVICER 14 OTHER RISKS ASSOCIATED WITH AN INVESTMENT IN THE CONSUMER RATE RELIEF BONDS 17 REVIEW OF CRR PROPERTY 20 THE RECOVERY ACT 22 APCO’S FINANCING ORDER 26 DESCRIPTION OF THE CRR PROPERTY 30 THE DEPOSITOR, SELLER, INITIAL SERVICER AND SPONSOR 32 APPALACHIAN CONSUMER RATE RELIEF FUNDING LLC, THE ISSUING ENTITY 38 AFFILIATIONS AND CERTAIN RELATIONSHIPS 40 USE OF PROCEEDS 40 DESCRIPTION OF THE CONSUMER RATE RELIEF BONDS 40 THE TRUSTEE 56 SECURITY FOR THE CONSUMER RATE RELIEF BONDS 57 WEIGHTED AVERAGE LIFE AND YIELD CONSIDERATIONS FOR THE CONSUMER RATE RELIEF BONDS 62 THE SALE AGREEMENT 62 THE SERVICING AGREEMENT 70 HOW A BANKRUPTCY MAY AFFECT YOUR INVESTMENT 79 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 81 ERISA CONSIDERATIONS 84 PLAN OF DISTRIBUTION 86 RATINGS FOR THE CONSUMER RATE RELIEF BONDS 87 WHERE YOU CAN FIND MORE INFORMATION 87 LEGAL MATTERS 88 GLOSSARY OF DEFINED TERMS 89 i Until 90 days after the date of this prospectus supplement, all dealers that effect transactions in these securities, whether or not participating in the offering described in this prospectus supplement, may be required to deliver a prospectus supplement and prospectus.This is in addition to the dealers’ obligation to deliver a prospectus supplement and prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. ii READING THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS This prospectus supplement and the accompanying prospectus provide information about us, the bonds and Appalachian Power Company, or APCo, the depositor, seller, initial servicer and sponsor of the bonds.This prospectus supplement and the accompanying prospectus describe the terms of the bonds offered hereby. References in this prospectus supplement and the accompanying prospectus to the term we, us, or the issuing entity mean Appalachian Consumer Rate Relief Funding LLC, the entity which will issue the bonds.References to the consumer rate relief bonds or the bonds, unless the context otherwise requires, means the consumer rate relief bonds offered pursuant to this prospectus supplement.References to APCo, the depositor, the seller or the sponsor mean Appalachian Power Company.References to the bondholders or the holders refer to the registered holders of the consumer rate relief bonds.References to the servicer refer to APCo and any successor servicer under the servicing agreement referred to in this prospectus supplement.References to the Recovery Act refer to the West Virginia legislation adopted in March 2012, found at W.Va.Code Section 24-2-4f, as amended, which authorizes the recovery of certain expanded net energy costs (such costs are referred to as ENEC costs) by certain electric utilities through the issuance of consumer rate relief bonds.Unless the context otherwise requires, the term customer or retail customer means a West Virginia retail user of electric delivery services provided by an electric utility such as APCo, and retail electric customer means all existing and future retail West Virginia customers that receive electric delivery services from APCo or its successors.References to the PSC refer to the Public Service Commission of West Virginia.You can find a glossary of some of the other defined terms we use in this prospectus supplement and the accompanying prospectus on page89 of the accompanying prospectus. We have included cross-references to sections in this prospectus supplement and the accompanying prospectus where you can find further related discussions. You should rely only on the information contained or incorporated by reference in this prospectus supplement, the accompanying prospectus and in any written communication from us or the underwriters specifying the terms of this offering.Neither we nor any underwriter, agent, dealer, salesperson, the PSC or APCo has authorized anyone else to provide you with any different information.If anyone provides you with different or inconsistent information, you should not rely on it.We are not offering to sell the bonds in any jurisdiction where the offer or sale is not permitted.The information in this prospectus supplement is current only as of the date of this prospectus supplement. S-1 SUMMARY OF TERMS The following section is only a summary of selected information and does not provide you with all the information you will need to make your investment decision.There is more detailed information in this prospectus supplement and in the accompanying prospectus.To understand all of the terms of the offering of the bonds, carefully read this entire document and the accompanying prospectus. Securities offered: $[] Senior Secured Consumer Rate Relief Bonds, scheduled to pay principal semi-annually and sequentially in accordance with the expected sinking fund schedule.Only the bonds are being offered through this prospectus supplement. Issuing Entity and Capital Structure: Appalachian Consumer Rate Relief Funding LLC is a special purpose Delaware limited liability company.Appalachian Power Company is our sole member and owns all of our equity interests.We have no commercial operations.We were formed solely to purchase and own CRR property, to issue the bonds and to perform activities incidental thereto.Please read “Appalachian Consumer Rate Relief Funding LLC, the Issuing Entity” in the accompanying prospectus. In addition to the CRR property, we will be capitalized with an upfront cash deposit equity contribution from APCo equal to 0.5% of the bonds’ initial principal amount issued (held in the capital subaccount) and will have an excess funds subaccount to retain any amounts collected and remaining on a payment date after all payments on the bonds and all ongoing financing costs have been made. Purpose of transaction: This issuance of the bonds will enable APCo to recover certain uncollected ENEC costs and associated financing costs in the State of West Virginia.Please read “The Recovery Act” in the accompanying prospectus. Ouraddress: One Riverside Plaza 28th Floor Columbus, Ohio 43215 Ourtelephonenumber: (614) 716-3627 S-2 Our Managers: The following is a list of our managers as of the date of this prospectus supplement: Name Age Background Renee V. Hawkins 48 Assistant treasurer and manager of the issuing entity.Managing director corporate finance of the American Electric Power Service Corporation (Service Corporation), a subsidiary of American Electric Power Company, Inc. (AEP) since 2003 and assistant treasurer of the Service Corporation since 2008.Assistant Treasurer of certain other AEP System companies. Julia A. Sloat 44 Treasurer and manager of the issuing entity.Treasurer of APCo, treasurer of AEP and senior vice president and treasurer of the Service Corporation since January 1, 2013.Joined the Service Corporation in 1999 and was appointed as director-investor relations in January 2003, became managing director-investor relations in November 2003, became vice president-investor relations in September 2004, became vice president-investor relations and strategic initiatives in June 2007 and became vice president andtreasurerin January 2008. From August 2008 to August 2009 served as vice president-investor relations & corporate finance for Tween Brands, Inc.Rejoined the Service Corporation in September 2009 as managing director-regulatory case management and became vice president-regulatory case management in August 2010.Treasurer of certain other AEP System companies. Brian X. Tierney 46 President and manager of the issuing entity.Vice president, chief financial officer and director of APCo, executive vice president and chief financial officer of AEP and executive vice president, chief financial officer and director of the Service Corporation.Joined the Service Corporation in 1998 and was appointed senior vice president-energy marketing in 2003, became senior vice president-commercial operations in 2005, became executive vice president-AEP utilities east in 2006 and assumed his present position in 2009.Vice president and director of certain other AEP System companies. Kenneth J. Uva 63 Manager of the issuing entity. Vice-President, CT Corporation System, since 1997.Prior to that, a variety of positions at CT Corporation System or its subsidiaries since January 1976.Mr. Uva presently serves as an independent manager for four special purpose affiliates of the issuing entity, AEP Texas Central Transition Funding LLC (TCC Funding I), AEP Texas Central Transition Funding II LLC (TCC Funding II) and AEP Texas Central Transition Funding III LLC (TCC Funding III), all wholly owned subsidiaries of AEP Texas Central Company (TCC), and Ohio Phase-In-Recovery Funding LLC (Ohio Funding), a wholly owned subsidiary of Ohio Power Company (OPCo). Victor A. Duva 55 Manager of the issuing entity.President, CT Corporation Staffing, Inc., a subsidiary of CT Corporation System, since 2003.From 1997 to 2002, Assistant Vice President and Officer Manager for CT Corporation’s Philadelphia office and, prior to that, a variety of positions at CT Corporation System since January 1981.Mr. Duva presently serves as an independent manager for TCC Funding I, TCC Funding II, TCC Funding III and Ohio Funding. S-3 Credit ratings: We expect the bonds will receive credit ratings from two nationally recognized statistical rating organizations.Please read “Ratings for the Consumer Rate Relief Bonds” in the accompanying prospectus. The Depositor, Seller, Sponsor and Servicer of the CRR property: APCo, a Virginia corporation, is a fully regulated electric utility under the laws of West Virginia providing service in that state.At December 31, 2012, APCo provided electric service to approximately 437,000 metered West Virginia retail electric customers covering a service territory of approximately 9,216 square miles.APCo is an operating subsidiary of AEP, a public utility holding company based in Columbus, Ohio.The bonds do not constitute a debt, liability or other legal obligation of APCo or AEP.APCo, acting as the initial servicer, and any successor or assignee servicer, will service the CRR property securing the bonds under a servicing agreement with us.Please read “The Depositor, Seller, Initial Servicer and Sponsor” and “The Servicing Agreement” in the accompanying prospectus. PSC financial advisor: Public Resources Advisory Group has served as the independent financial advisor to the PSC in connection with the structuring, marketing and pricing of the bonds. APCo’s address: One Riverside Plaza 28th Floor Columbus, Ohio 43215 APCo’s telephone number: (614) 716-1000 Use of proceeds: Proceeds (after underwriting discounts and commissions) will be used by us to pay upfrontfinancing costs of the transaction, including among others, expenses of authorization, issuance and sale of the bonds, and to purchase the CRR property from APCo.APCo will use the sales price of the CRR property to reimburse itself for upfront financing costs incurred by it in connection with the transaction and to redeem, repay or retire a portion of its existing debt and/or equity. Please read “Use of Proceeds” in this prospectus supplement and in the accompanying prospectus. Bond structure: Sinking fund bond: tranche A-1, expected weighted average life [] years, and tranche A-2, expected weighted average life [] years.The bonds are scheduled to pay principal semi-annually and sequentially.Please read “Expected Amortization Schedule” in this prospectus supplement. Trustee: U.S. Bank National Association, a national banking association.Please read “The Trustee” in the accompanying prospectus for a description of the trustee’s duties and responsibilities under the indenture. Average life profile: Prepayment is not permitted.Extension risk is possible but is expected to be statistically remote.Please read “Expected Amortization Schedule—Weighted Average Life Sensitivity” in this prospectus supplement and “Weighted Average Life and Yield Considerations for the Consumer Rate Relief Bonds” in the accompanying prospectus. Optional redemption: None.Non-call for the life of the bonds. Minimum denomination: $100,000, or integral multiples of $1,000 in excess thereof, except that one bond of each tranche may be of a smaller denomination. Credit/security: The bonds will be secured primarily by the CRR property, which includes our irrevocable right to impose, charge and collect a nonbypassable consumption and/or demand based CRR charge from retail electric customers (approximately 437,000 retail electric customers as of December 31, 2012).CRR charges are set and periodically adjusted to collect amounts sufficient to pay principal of and interest on the bonds on a timely basis and all other ongoing financing costs.Please read “Credit Enhancement—True-Up Mechanism for Payment of Scheduled Principal and Interest” in this prospectus supplement, as well as the chart entitled “Parties to Transaction and Responsibilities” and “The Recovery Act” and “Description of the CRR Property—Creation of CRR Property” in the accompanying prospectus. S-4 The CRR property securing the bonds is not a pool of receivables.It consists of all of APCo’s rights and interests established pursuant to the financing order transferred to us in connection with the issuance of the bonds, including the irrevocable right to impose, charge and collect nonbypassable CRR charges and the right to implement the true-up mechanism discussed below.Upon the sale of the CRR property to us and the pledge to the trustee under the indenture, the CRR property will constitute a present property right created by the Recovery Act and the financing order and is protected by the state pledge in the Recovery Act described below. The bonds are secured only by our assets, including the CRR property and also the funds on deposit in the collection account for the bonds and related subaccounts.The subaccounts consist of a capital subaccount, which will be funded at closing in the amount of 0.5% of the initial aggregate principal amount of the bonds, a general subaccount, into which the servicer will deposit all CRR charge collections, and an excess funds subaccount, into which we will transfer any amounts collected and remaining on a payment date after all payments to bondholders and other parties (including APCo) have been made and any amounts drawn from the capital account are replenished.Amounts on deposit in each of these subaccounts will be available to make payments on the bonds on each payment date.For a description of the CRR property, please read “The Bonds—The CRR Property” in this prospectus supplement. State pledge: The State of West Virginia has pledged in the Recovery Act to bondholders, assignees and financing parties under the financing order that it will not take or permit any action that would impair the value of the CRR property or revise the consumer rate relief costs for which recovery is authorized under the financing order or, except for the specified true-up adjustments to correct any overcollections or undercollections, or reduce, alter or impair the CRR charges until all principal and interest in respect of the bonds and all financing costs and all amounts to be paid to an assignee or financing party under an ancillary agreement are paid or performed in full.No voter initiative or referendum process exists in West Virginia, unlike in some other states.Please read “The Recovery Act—APCo and Other Utilities May Securitize Consumer Rate Relief Costs” in the accompanying prospectus. True-up mechanism for payment of scheduled principal and interest: The financing order, in accordance with the Recovery Act, mandates that CRR charges on retail electric customers be adjusted at least annually to correct any overcollections or undercollections during the preceding set of collection periods and to ensure the billing of amounts necessary to generate collections of CRR charges sufficient to timely provide payment of all amounts due on the bonds and all other ongoing financing costs.In addition, the financing order requires that CRR charges be adjusted semi-annually (or, if there are any bonds outstanding following the last scheduled final payment date for the latest maturing tranche, quarterly), and permits such true-up adjustments to occur more frequently, if the servicer projects that CRR charges will be insufficient to make all scheduled payments of principal of and interest on the bonds and ongoing financing costs on a timely basis during the current or next succeeding set of collection periods and/or to replenish draws on the capital subaccount.The financing order also provides for the implementation of a nonstandard true-up adjustment to the CRR charges under certain circumstances to reflect significant changes from historical conditions of operation, such as the loss of significant electric load, or a merger of APCo with another utility and a resulting expansion of APCo’s customer base.APCo will also initiate a nonstandard true-up proceeding if APCo and Wheeling Power merge in order to take into account the impact of the combined allocation of CRR revenue groups. Please read “APCo’s Financing Order—True-Up Mechanism” and “The Depositor, Seller, Initial Servicer and Sponsor—Merger with Wheeling Power Company” in the accompanying prospectus.In the financing order, the PSC guarantees that it will act pursuant to the financing order to ensure that expected CRR charges are sufficient to pay on a timely basis all scheduled principal and interest on the bonds and other ongoing financing costs. There is no “cap” on the level of CRR charges that may be imposed on retail electric customers to pay on a timely basis scheduled principal and interest on the bonds and ongoing financing costs.Such CRR charges may continue to be imposed, charged S-5 and collected until the bonds are paid in full, without any specified time limit.Through the true-up mechanism, which adjusts for undercollections of CRR charges due to any reason, retail electric customers share in the liabilities of all other retail electric customers for the payment of CRR charges. The financing order provides that the true-up mechanism and all other obligations of the State of West Virginia and the PSC set forth in the financing order are direct, explicit, irrevocable and unconditional upon issuance of the bonds, and are legally enforceable against the State of West Virginia and the PSC.Please read “The Recovery Act—APCo and Other Utilities May Securitize Consumer Rate Relief Costs” and “The Servicing Agreement—True-Up Adjustment Process” in the accompanying prospectus. Nonbypassable CRR charges: The Recovery Act mandates and the financing order requires the imposition and the collection of CRR charges from all existing and future West Virginia retail electric customers that receive electric delivery service from APCo or its successors, subject to only very limited exceptions set forth in the financing order and described in the accompanying prospectus.A successor to APCo under the Recovery Act includes any entity that succeeds by operation of law to the rights and obligations of APCo pursuant to any bankruptcy, reorganization, restructuring, or other insolvency proceeding, any merger, acquisition or consolidation, or any sale or transfer of assets, regardless of whether any of these occur as a result of a restructuring of the electric power industry or otherwise.The CRR charges are applied to retail electric customers individually and are adjusted and reallocated among all such customers as necessary under the true-up mechanism, subject only to limited exceptions.Please read “The CRR Charges” in this prospectus supplement and “APCo’s Financing Order” and “The Servicing Agreement—True-Up Adjustment Process” in the accompanying prospectus.Please read “Risk Factors—Other Risks Associated with an Investment in the Consumer Rate Relief Bonds” in the accompanying prospectus.Please also read “The Depositor, Seller, Initial Servicer and Sponsor—Merger with Wheeling Power Company” in the accompanying prospectus. Priority of Payments: On each payment date for the bonds, the trustee will allocate or pay all amounts on deposit in the general subaccount of the collection account in the following order of priority: 1. payment of the trustee’s fees, expenses and any outstanding indemnity amounts not to exceed $100,000 per annum, 2. payment of the servicing fee relating to the bonds, plus any unpaid servicing fees from prior payment dates, 3. payment of the administration fee and the fees of our independent managers, and in each case with any unpaid administration or management fees from prior payment dates, 4. payment of all of our other ordinary periodic operating expenses relating to the bonds, such as accounting and audit fees, rating agency fees, legal fees and certain reimbursable costs of the administrator under the administration agreement and the servicer under the servicing agreement, 5. payment of the interest then due on the bonds, including any past-due interest, 6. payment of the principal then required to be paid on the bonds as a result of acceleration upon an event of default or at final maturity, 7. payment of the principal then scheduled to be paid on the bonds in accordance with the expected sinking fund schedule, including any previously unpaid scheduled principal, 8. payment of any of our remaining unpaid operating expenses and any remaining amounts owed pursuant to the basic documents, including all remaining indemnity amounts owed to the trustee, 9. replenishment of any amounts drawn from the capital subaccount, S-6 release to APCo of a return on its equity investment equal to 5.85% per annum on the initial amount deposited by it into the capital subaccount, allocation of the remainder, if any, to the excess funds subaccount, and after the bonds have been paid in full and discharged and all of the foregoing amounts are paid in full, the balance, together with all amounts in the capital subaccount and the excess funds subaccount, to us free and clear of the lien of the indenture. The annual servicing fee for the bonds in clause2 payable to APCo or any affiliate thereof while it is acting as servicer shall not at any time exceed 0.05% of the original principal amount of the bonds, plus reimbursable costs.The annual servicing fee for the bonds payable to any other servicer not affiliated with APCo shall not at any time exceed 1.25% of the original principal amount of the bonds unless such higher rate is approved by the PSC.The annual administration fee in clause3 above may not exceed $100,000, plus reimbursable costs.Please read “Credit Enhancement—How Funds in the Collection Account Will Be Allocated” in this prospectus supplement. Initial CRR charge as a percentage of customer’s total electricity bill: The initial CRR charge for the bonds is expected to represent approximately []% of the total bill received by an average 1,000 kWh West Virginia residential retail electric customer served by APCo as of December 31, 2012. Tax treatment: The bonds will be treated as debt of APCo for U.S.federal income tax purposes.Please read “Material U.S.Federal Income Tax Consequences” in the accompanying prospectus. ERISA eligible: Yes; please read “ERISA Considerations” in the accompanying prospectus. Payment dates and interest accrual: Semi-annually, [February1] and [August1] and on the final maturity date for any tranche.Interest will be calculated on a 30/360 basis.The first scheduled payment date is [August1], 2014.If any interest payment date is not a business day, payments scheduled to be made on such date may be made on the next succeeding business day and no interest shall accrue upon such payment during the intervening period. Interest is due on each payment date and principal is due upon the final maturity date for each tranche. Expected settlement: The closing date will be on or about November [], 2013, [settling flat].DTC, Clearstream and Euroclear. Risk factors: You should consider carefully the risk factors beginning on page10 of the accompanying prospectus before you invest in the bonds. S-7 THE BONDS We will issue the bonds and secure their payment under an indenture that we will enter into with U.S. Bank National Association, as trustee, referred to in this prospectus supplement and the accompanying prospectus as the trustee.We will issue the bonds in minimum denominations of $100,000 and in integral multiples of $1,000 in excess thereof, except that we may issue one bond in each tranche in a smaller denomination.The initial principal balance, scheduled final payment date, final maturity date and interest rate for each tranche of the bonds are stated in the table below: Tranche Expected Weighted Average Life (Years) Principal Amount Issued Scheduled Final Payment Date Final Maturity Date Interest Rate A-1 [] $[] []% A-2 [] $[] []% The scheduled final payment date for each tranche of the bonds is the date when the outstanding principal balance of that tranche will be reduced to zero if we make payments according to the expected amortization schedule for that tranche.The final maturity date for each tranche of bonds is the date when we are required to pay the entire remaining unpaid principal balance, if any, of all outstanding bonds of that tranche.The failure to pay principal of any tranche of the bonds by the final maturity date for that tranche is an event of default, but the failure to pay principal of any tranche of the bonds by the related scheduled final payment date will not be an event of default.Please read “Description of the Consumer Rate Relief Bonds—Interest and Principal on the Consumer Rate Relief Bonds” and “—Events of Default; Rights Upon Event of Default” in the accompanying prospectus. The Collateral The bonds will be secured under the indenture by all of our assets relating to the bonds.The principal asset pledged will be the CRR property relating to the bonds, which will constitutea present property right created under the Recovery Act by the financing order issued by the PSC, referred to in this prospectus supplement as the financing order.The collateral includes all of our right, title and interests (whether owned on the closing date or thereafter acquired or arising) in and to the following property: · the CRR property created under and pursuant to the financing order and the Recovery Act, and transferred by the seller to us pursuant to the sale agreement (including, to the fullest extent permitted by law, the right to impose, charge and collect CRR charges, the right to obtain adjustments to those charges, and all revenues, receipts, collections, rights to payment, payments, moneys, claims or other proceeds arising from the rights and interests created under the financing order), · all CRR charges related to the CRR property, · the sale agreement and the bill of sale executed in connection therewith and all property and interests in property transferred under the sale agreement and the bill of sale with respect to the CRR property and the consumer rate relief bonds, · the servicing agreement, the administration agreement, any intercreditor agreement and any subservicing, agency, administration or collection agreements executed in connection therewith, to the extent related to the foregoing CRR property and the consumer rate relief bonds, · the collection account, all subaccounts thereof and all amounts of cash, instruments, investment property or other assets on deposit therein or credited thereto from time to time and all financial assets and securities entitlements carried therein or credited thereto, · all rights to compel the servicer to file for and obtain true-up adjustments to the CRR charges in accordance with the Recovery Act and the financing order, · all present and future claims, demands, causes and choses in action in respect of any or all of the foregoing, whether such claims, demands, causes and choses in action constitute CRR property, accounts, general intangibles, instruments, contract rights, chattel paper or proceeds of such items or any other form of property, S-8 · all accounts, chattel paper, deposit accounts, documents, general intangibles, goods, instruments, investment property, letters of credit, letters-of-credit rights, money, commercial tort claims and supporting obligations related to the foregoing, and · all payments on or under and all proceeds in respect of any or all of the foregoing. Our collateral does not include: · cash that has been released pursuant to the terms of the indenture, and · amounts deposited with us on the closing date, for payment of costs of issuance with respect to the bonds (together with any interest earnings thereon). Please read “Security for the Consumer Rate Relief Bonds” in the accompanying prospectus. The CRR Property In general terms, all of the rights and interests of APCo that relate to the bonds established pursuant to the financing order, upon transfer to us pursuant to the sale agreement, are referred to in this prospectus supplement as the CRR property.The CRR property includes the right to impose, charge and collect CRR charges payable by all West Virginia retail electric customers of APCo or any successors, subject to only very limited exceptions, which receive electric delivery service from APCo or its successors in an amount sufficient to pay principal and interest and ongoing financing costs and to replenish the capital subaccount in connection with the bonds.A successor to APCo under the Recovery Act includes any entity that succeeds by operation of law to the rights and obligations of APCo pursuant to any bankruptcy, reorganization, restructuring, or other insolvency proceeding, any merger, acquisition or consolidation, or any sale or transfer of assets, regardless of whether any of these occur as a result of a restructuring of the electric power industry or otherwise, and would include any entity resulting from a merger of APCo with its affiliate, Wheeling Power Company.Please read “The Depositor, Seller, Initial Servicer and Sponsor—Merger with Wheeling Power Company” in the accompanying prospectus. During the twelve months ended December 31, 2012, approximately 37.07% of APCo’s total retail electric usage (as measured by billed GWh sales) in the state of West Virginia was to industrial customers, approximately 25.22% was to commercial customers and approximately 37.49% was to residential customers.Had Wheeling Power’s retail electric usage (as measured by billed GWh sales) been included in the above percentages, the usage by industrial customers would have increased to 41.10% of the companies’ combined deliveries for the twelve months ending December 31, 2012, and the percentages for commercial and residential customers would have decreased to 24.19% and 34.49%, respectively.Although the Recovery Act provides that CRR charges are payable by all West Virginia retail electric customers of APCo, the financing order provides that three customer rate classes (Century, Special Contract Customer J and the GS Transmission rate class, whose current rate structure exempts them from responsibility for ENEC costs) should be similarly excluded from responsibility for payment of the CRR charges.GS Transmission service is available solely to transmission customers with less than 1,000 kw of load and the other two exempt classes consist of single customers. As of December 31, 2012, APCo did not have any customers taking GS Transmission service (although Wheeling Power had one such customer), and sales to the three excluded classes represented approximately one-tenth of one percent (0.1%) of APCo’s total retail electric usage (based on billed Gwh sales) for the year then ended, although that percentage could increase in the future should Century restart its operations or Special Contract Customer J expand its West Virginia operations oradditional customers become eligible to take GS Transmission service. During this period, deliveries to the State of West Virginia and other federal, state and local governmental entities, which are responsible for CRR charges, comprised approximately 0.22% of APCo’s retail electric deliveries. We will purchase the CRR property from APCo.The CRR property is not a receivable, and the principal collateral securing the bonds is not a pool of receivables.CRR charges authorized in the financing order that relate to the bonds are irrevocable and not subject to reduction, impairment, or adjustment by further action of the PSC, except for annual and interim true-up adjustments to correct overcollections or undercollections and to provide the expected recovery of amounts sufficient to timely provide all payments of debt service and other required amounts and charges in connection with the bonds.Please read “Credit Enhancement—True-Up Mechanism for Payment of Scheduled Principal and Interest” in this prospectus supplement.All revenues and collections resulting from CRR charges provided for in the financing order are part of the CRR property.The CRR property relating to the bonds is S-9 described in more detail under “The Sale Agreement—Sale and Assignment of the CRR Property” in the accompanying prospectus. The servicer will bill and collect CRR charges allocable to the bonds from retail electric customers.The financing order requires APCo to show the CRR charges as a separate line item on bills sent to customers and to provide customers on an annual basis with a plain-English explanation of the CRR charges.Prior to the date on which the servicer remits the CRR charges to the trustee, the CRR charges may be commingled with the servicer’s other funds, although the servicer will remit collections within two business days following the receipt of such CRR charges. For information on how electric service to retail electric customers may be terminated, please read “Risk Factors—Servicing Risks—Limits on rights to terminate service might make it more difficult to collect the CRR charges” in the accompanying prospectus.Because the amount of CRR charge collections will depend largely on the amount of retail electric customer demand for, and consumption of, electricity, the amount of collections may vary substantially from year to year.Please read “The Depositor, Seller, Initial Servicer and Sponsor” in the accompanying prospectus. Under the indenture, the trustee or the holders of the bonds have the right to foreclose or otherwise enforce the lien on the CRR property.However, in the event of foreclosure, there is likely to be a limited market, if any, for the CRR property.Therefore, foreclosure might not be a realistic or practical remedy.Please read “Risk Factors—Risks Associated with the Unusual Nature of the CRR Property—Foreclosure of the trustee’s lien on the CRR property for the Consumer Rate Relief Bonds might not be practical, and acceleration of the Consumer Rate Relief Bonds before maturity might have little practical effect” in the accompanying prospectus. Financing Order On September 20, 2013, the PSC issued the financing order relating to the bonds.The financing order authorizes APCo to securitize and cause to be issued bonds in one or more series in an aggregate principal amount equal to the sum of (a) $376,024,583, plus (b) upfront financing costs (upfront financing costs, as described below) not to exceed the sum of (1) the fees charged and costs incurred by the PSC Financial Advisor plus (2) $5,750,000. The financing order became final and non-appealable on October 21, 2013. The financing order also authorizes CRR charges in amounts sufficient to recover the principal of and interest on the bonds plus ongoing financing costs.The PSC guarantees that it will act pursuant to the irrevocable financing order to ensure that expected CRR charges are sufficient to timely pay scheduled principal and interest on the bonds and ongoing financing costs. The financing order provides that the true-up mechanism and all other obligations of the State of West Virginia and the PSC set forth in the financing order are direct, explicit, irrevocable and unconditional upon issuance of the bonds, and are legally enforceable against the State of West Virginia and the PSC.Please read “APCo’s Financing Order” in the accompanying prospectus. PSC Financial Advisor Public Resources Advisory Group has served as the independent financial advisor to the PSC in connection with the structuring, marketing and pricing of the bonds.The financial advisor has participated in all plans and decisions related to the pricing, marketing and structuring of the bonds. Payment and Record Dates and Payment Sources Beginning [August1], 2014, we will make payments on the bonds semi-annually on [February1] and [August1] of each year, or, if that day is not a business day, the following business day (each, a payment date).So long as the bonds are in book-entry form, on each payment date, we will make interest and principal payments to the persons who are the holders of record as of the business day immediately prior to that payment date, which is referred to as the record date.If we issue certificated bonds to beneficial owners of the bonds, the record date will be the last business day of the calendar month immediately preceding the payment date.On each payment date, we will pay amounts on outstanding bonds from amounts available in the collection account and the related subaccounts held by the trustee in the priority set forth under “Credit Enhancement—How Funds in the Collection Account Will Be Allocated” in this prospectus supplement.These available amounts, which will include amounts collected by the servicer for us with respect to the CRR charges, are described in greater detail under “Security For The Consumer S-10 Rate Relief Bonds—How Funds in the Collection Account will be Allocated” and “The Servicing Agreement—Remittances to Collection Account” in the accompanying prospectus. Principal Payments On each payment date, we will pay principal of the bonds to the bondholders equal to the sum, without duplication, of: · the unpaid principal amount of any bond whose final maturity date is on that payment date, plus · the unpaid principal amount of any bond upon acceleration following an event of default relating to the bonds, plus · any overdue payments of principal, plus · any unpaid and previously scheduled payments of principal, plus · the principal scheduled to be paid on any bond on that payment date, but only to the extent funds are available in the collection account after payment of certain of our fees and expenses and after payment of interest as described below under “—Interest Payments.”To the extent funds are so available, we will make scheduled payments of principal of the bonds in the following order: 1. to the holders of the tranche A-1 bonds, until the principal balance of that tranche has been reduced to zero, and 2. to the holders of the tranche A-2 bonds, until the principal balance of that tranche has been reduced to zero. However, unless the bonds have been accelerated following an event of default, we will not pay principal of any tranche of bonds on any payment date if making the payment would reduce the principal balance of that tranche to an amount lower than the amount specified in the expected amortization schedule below for that tranche on that payment date.Unless the bonds have been accelerated following an event of default, any excess funds remaining in the collection account after payment of principal, interest, ongoing financing costs and other applicable fees and expenses, replenishment of any amounts drawn from the capital account and release of an allowed return on the amount contributed to the capital account, will be retained in the excess funds subaccount.The entire unpaid principal balance of each tranche of the bonds will be due and payable on the final maturity date for that tranche. If an event of default under the indenture has occurred and is continuing, the trustee or the holders of a majority in principal amount of the bonds then outstanding may declare the unpaid principal balance of the bonds, together with accrued interest thereon, to be due and payable.However, the nature of our business will result in payment of principal upon an acceleration of the bonds being made as funds become available.Please read “Risk Factors—Risks Associated With The Unusual Nature of the CRR Property—Foreclosure of the trustee’s lien on the CRR Property for the Consumer Rate Relief Bonds might not be practical, and acceleration of the Consumer Rate Relief Bonds before maturity might have little practical effect” and “Risk Factors—You may experience material payment delays or incur a loss on your investment in the Consumer Rate Relief Bonds because the source of funds for payment is limited” in the accompanying prospectus.If there is a shortfall in the amounts available to make principal payments on the bonds that are due and payable, including upon an acceleration following an event of default, the trustee will distribute principal from the collection account prorata to each tranche of bonds based on the principal amount then due and payable on the payment date; and if there is a shortfall in the remaining amounts available to make principal payments on the bonds that are scheduled to be paid, the trustee will distribute principal from the collection account prorata to each tranche of bonds based on the principal amount then scheduled to be paid on the payment date. The expected sinking fund schedule below sets forth the corresponding principal payment that is scheduled to be made on each payment date for each tranche of the bonds from the issuance date to the scheduled final payment date.Similarly, the expected amortization schedule below sets forth the principal balance that is scheduled to remain outstanding on each payment date for each tranche of the bonds from the issuance date to the scheduled final payment date. S-11 Expected Sinking Fund Schedule Semi-Annual Payment Date TrancheA-1 Scheduled Principal Payment TrancheA-2 Scheduled Principal Payment 8/1/2014 $ $ 2/1/2015 8/1/2015 2/1/2016 8/1/2016 2/1/2017 8/1/2017 2/1/2018 8/1/2018 2/1/2019 8/1/2019 2/1/2020 8/1/2020 2/1/2021 8/1/2021 2/1/2022 8/1/2022 2/1/2023 8/1/2023 2/1/2024 Total Payments $ $ We cannot assure you that the principal balance of any tranche of the bonds will be reduced at the rate indicated in the table above.The actual reduction in tranche principal balances may occur more slowly.The actual reduction in tranche principal balances will not occur more quickly than indicated in the above table, except in the case of acceleration due to an event of default under the indenture.The bonds will not be in default if principal is not paid as specified in the schedule above.The bonds will be in default if the principal of any tranche is not paid in full on or before the final maturity date of that tranche. S-12 Expected Amortization Schedule Outstanding Principal Balance Per Tranche Semi-Annual Payment Date TrancheA-1 Balance TrancheA-2 Balance Issuance Date 8/1/2014 2/1/2015 8/1/2015 2/1/2016 8/1/2016 2/1/2017 8/1/2017 2/1/2018 8/1/2018 2/1/2019 8/1/2019 2/1/2020 8/1/2020 2/1/2021 8/1/2021 2/1/2022 8/1/2022 2/1/2023 8/1/2023 2/1/2024 On each payment date, the trustee will make principal payments to the extent the principal balance of each tranche of the bonds exceeds the amount indicated for that payment date in the table above and to the extent of funds available in the collection account after payment of certain of our fees and expenses and after payment of interest. S-13 Weighted Average Life Sensitivity Weighted average life refers to the average amount of time from the date of issuance of a security until each dollar of principal of the security has been repaid to the investor.The rate of principal payments on each tranche of bonds, the aggregate amount of each interest payment on each tranche of bonds and the actual final payment date of each tranche of bonds will depend on the timing of the servicer’s receipt of CRR charges from West Virginia retail electric customers of APCo.Please read “Weighted Average Life and Yield Considerations for the Consumer Rate Relief Bonds” in the accompanying prospectus for further information.Changes in the expected weighted average lives of the tranches of the bonds in relation to variances in actual energy consumption and demand levels (retail electric sales) from forecast levels are shown below. Weighted Average Life Sensitivity -5% ([] Standard Deviations from Mean) -15% ([] Standard Deviations from Mean) Tranche Expected Weighted Average Life (Years) WAL (yrs) Change (days)* WAL (yrs) Change (days)* A-1 [] A-2 [] *Number is rounded to whole days. Assumptions For the purposes of preparing the above chart, the following assumptions, among others, have been made:(i)the forecast error stays constant over the life of the bonds and is equal to an overestimate of electricity consumption or demand of [-5]% ([] standard deviations from mean) or [-15]% ([] standard deviations from mean), (ii)the servicer makes timely and accurate filings to true-up the CRR charges semi-annually, (iii) customer charge-off rates are held constant at []% for the residential CRR rate class and []% for all other CRR classes of retail electric customers, (iv) retail electric customers remit all CRR charges [30] days after such CRR charges are billed, (v) operating expenses are equal to projections, (vi) there is no acceleration of the final maturity date of the bonds; (vii) a permanent loss of all customers has not occurred and (viii) the closing date is November [], 2013. There can be no assurance that the weighted average lives of the bonds will be as shown. Fees and Expenses As set forth in the table below, the issuing entity is obligated to pay fees to the servicer, the trustee, its independent managers and APCo as administrator and to pay certain ongoing expenses, including a return to APCo on its equity investment in the issuing entity.These obligations are included in ongoing financing costs and are components of the calculation of the CRR charges to be collected.The following table illustrates this arrangement. Recipient Source of Payment Fees and Expenses Payable Servicer CRR charge collections and investment earnings. $[] per annum (so long as servicer is APCo or an affiliate), plus out-of-pocket expenses Trustee CRR charge collections and investment earnings. $ 4,000 per annum, plus out-of-pocket expenses Independent Managers CRR charge collections and investment earnings. $ 5,000 per annum, plus out-of-pocket expenses Administration Fee CRR charge collections and $100,000 per annum, plus out-of-pocket expenses S-14 Recipient
